Per Curiam.

Plaintiffs have failed to present a valid excuse for the delay of 2 years and 11 months in failing to place the case upon the Trial Calendar after the joinder of issue. It is clear that this is the typical case of delay condemned by the Appellate Division in Lakowits v. Marlin Gardens (5 A D 2d 981).
The order appealed from should be modified by eliminating therefrom the conditional provision allowing plaintiffs to transfer the case to the Municipal Court, and as modified the order affirmed, with $10 costs and disbursements to appellant.
Concur — Hofstadter, J. P., Hecht and Aurelio, JJ.
Order modified, etc.